Title: From George Washington to Anne-César, chevalier de La Luzerne, 5 September 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     sir
                     Chester 5th Sepr 1781 3 oClock
                  
                  With the highest Satisfaction, I do myself the Honor, to transmit to your Excellency, the inclosed Copy of a Letter, announcing the arrival of the Count DeGrasse with 28 Ships, in the Chesapeak.  With the warmest Congratulations on this happy Event. I have the Honor to be Your Excellency’s Most Obedt Servt
                  
                     Go: Washington
                  
               